Citation Nr: 9928838	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for a skin disorder.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between CAD and 
service.

2.  There is no competent evidence of a nexus between COPD 
service.

3.  There is no competent evidence of a nexus between 
emphysema and service.

4.  The veteran has not submitted competent evidence of a 
current skin disorder.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for CAD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The claim of entitlement to service connection for COPD is 
not well grounded.  38 U.S.C.A. § 5107.

3. The claim of entitlement to service connection for 
emphysema is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnoses of CAD, COPD, or emphysema.  When 
examined in October 1957 for discharge from service, 
evaluations of the lungs, chest, heart and skin were noted to 
be normal.  The veteran filed claims for CAD, COPD, 
emphysema, and skin disorder secondary to radiation exposure 
in March 1998.

Private medical records from Kaiser Permanente dated from 
March 1993 to July 1998 show treatment for CAD, COPD, and 
emphysema.  Treatment records show that the veteran suffers 
from moderately severe COPD that is stable.  The veteran's 
CAD is also show to be stable.  

In his substantive appeal, the veteran stated that he was 
involved in Operation PLUMBBOB, Series 1957 of atmospheric 
nuclear tests at the Nevada Test Site (NTS).  He reported 
that there was no protective gear provided for the exercises.

A letter dated in June 1998 was received from the Defense 
Special Weapons Agency confirming that the veteran was 
present at Operation PLUMBBOB in 1957.  The veteran was 
assigned to Headquarters and Services Company, 2nd Battalion, 
5th Marine Regiment, at Camp Pendleton, California, operating 
as an element of the 4th Marine Corps Provisional Atomic 
Exercise Brigade.  Also reported was that there was no record 
of radiation exposure for the veteran.  However, a scientific 
dose reconstruction indicated that the veteran would have 
received a probable dose of 0.66 rem gamma, 0.0 rem neutron, 
(0.7 rem rounded) (upper bound of 1.0 rem gamma and neutron).  

A reconstruction report which addressed the internal exposure 
of the veteran's unit based on unit activities revealed that 
the veteran's fifty year committed dose equivalent was less 
than 0.1 rem to the heart and lung.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability. Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(a) (1998).

Service connection for disability on the basis of exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1998), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1998), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route is, then, 
actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim.  See 38 
C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).

If a veteran who, while on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, manifests 
any of the following diseases, that disease shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1998) are also 
satisfied: leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently develops a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), listed above, then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c).

If after such consideration, the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant.  38 C.F.R. § 
3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102 shall apply. 38 C.F.R. § 
3.311(f).  Additionally, the Federal Circuit has held that a 
claimant may prove that exposure to ionizing radiation during 
service actually caused the claimed disability, thereby 
warranting service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (1994).

Analysis

The basis of the veteran's claim is that he developed CAD, 
COPD, and emphysema many years after service as a result of 
exposure to ionizing radiation in service.  In this regard, 
as set forth above, service connection claims based on in-
service exposure to radiation may potentially be addressed 
under 38 C.F.R. § 3.303(d), 3.309(d), or 3.311.

The conditions claimed by the veteran are not among the types 
of cancer that are presumptively service connected under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 (1998).  Thus 
service connection could not be granted on the first of the 
three bases for granting service connection for disease on 
the basis of exposure to radiation.

The conditions for which the veteran is claiming service 
connection are not listed among those entitled to the 
procedural assistance provided under the provisions of 38 
C.F.R. § 3.311 (1998).  The veteran has not provided any 
competent evidence that the claimed disabilities are 
radiation related.  Thus the provisions of 38 C.F.R. § 3.311, 
cannot serve as the basis for providing service connection 
for the claimed diseases on the basis of inservice radiation 
exposure.

The final method for establishing service connection, is by 
submitting competent evidence that the claimed diseases are 
directly related to radiation exposure under 38 C.F.R. 
§ 3.303(d).  As was just noted, the veteran has not submitted 
any competent evidence linking CAD, COPD, emphysema, or a 
skin disorder to service.  

As indicated above, the October 1957 separation examination 
failed to document the presence of CAD, COPD, emphysema, or 
skin disorder.  However, pertinent evidence is to the effect 
that the veteran was diagnosed with CAD, COPD, and emphysema 
in the early 1990s, approximately 35 plus years post 
separation from service.

Under section 3.309, certain specified diseases will be 
presumed to have been incurred in service if they become 
manifest in a radiation-exposed veteran.  38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure, unlike the requirements in 38 C.F.R. § 3.311.  The 
veteran's CAD, COPD, and emphysema are not among the diseases 
contemplated by section 3.309.  Therefore, this section does 
not provide a basis under which the Board may grant his 
claims.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  Service connection is warranted under section 3.311, 
if the evidence shows the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b) (1998).

In as much as the veteran's CAD, COPD, and emphysema are not 
shown to be radiogenic diseases and the veteran has not 
submitted competent scientific or medical evidence that the 
claimed disabilities are radiogenic, section 3.311 does not 
provided a basis under which the Board may grant the claims.  

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  However, the preponderance 
of the evidence is against a grant of service connection for 
CAD, COPD, and emphysema under this regulation.  There is no 
indication of CAD, COPD, or emphysema in service or within 
one year following separation from service.  Further, the 
disability in question has not been linked by any medical 
opinion or other competent (medical) evidence to any event in 
service.  The Board has considered the veteran's contentions 
to the effect that his CAD, COPD, and emphysema are 
etiologically related to radiation exposure in service.  
However, he is not competent to offer an opinion which 
requires specialized knowledge and expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the veteran has failed to present competent evidence of 
a nexus between CAD, COPD, and emphysema and service, the 
Board finds that the claims for service connection for the 
disabilities are not well grounded and must be denied.  
38 U.S.C.A. § 1110, 5107.  

In regards to the veteran's claim of service connection for a 
skin disorder, the Board notes there is no competent 
(medical) evidence that the veteran has a current skin 
disorder.  In the absence of competent evidence of a current 
disability, the claim for service connection for the claimed 
disability is not well grounded.  The claim must be denied.


ORDER

Service connection for coronary artery disease is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for emphysema is denied.  

Service connection for a skin disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

